 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

10
   HENRY MORA HERNANDEZ,                          Case No. 19-cv-1457-AJB (AHG)
11 individually and as Special Administrator of
   the Estate of Sergio Mora Hernandez; and
12 KOTHAN MORA HERNANDEZ, a minor,
                                                  ORDER GRANTING DEFENDANT’S
   by and through his Guardian Ad Litem,          EX PARTE APPLICATION FOR
13 Irlanda Hernandez Echeverria,
                                                  ORDER EXTENDING TIME TO
14                                                ANSWER COMPLAINT
                       Plaintiffs,
15 v.
16 UNITED STATES OF AMERICA, by and
   through the UNITED STATES POSTAL
17 SERVICE; and ERICKA MARIE
   DOTSON, an individual,
18
                          Defendants.
19
20
         On October 4, 2019, the United States filed a Motion to Stay Entire Civil Action
21
     Pending Conclusion of Criminal Proceedings. [ECF No. 11]. On October 4, 2019, the
22
     United States also filed an Ex Parte Application for Order Extending Time to Answer
23
     Complaint. [ECF No. 12].      On October 7, 2019, Plaintiffs filed an Opposition to
24
     Defendant United States of America’s Ex Parte Application for Order Extending Time to
25
     Answer Complaint. [ECF No. 13].
26
27       ///
28
                                             1

30
 1       Having considered the moving papers and Plaintiffs’ Opposition, and good cause
 2 appearing, this Court grants Defendant’s Ex Parte Motion and extends the date by which
 3 the United States is obligated to Answer until 30 days after this Court rules on the Motion
 4 to Stay.
 5       IT IS SO ORDERED.
 6
     Dated: October 15, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
30
